Title: To George Washington from Brigadier General Jedediah Huntington, 26 June 1780
From: Huntington, Jedediah
To: Washington, George



Mouth of [Smiths] Clove [N.Y.] 26 June [1780]10 oClock
Dear Sir,

I hear from Kings Ferry that 30 Ships were off Fort Washington Yesterday—1 Frigate & 2 tenders near Tallers Point that the three latter returned to the fleet in the Afternoon—I forget to mention that a Party of the Enemy (from 30 to 50) have burnt 5 or 6 Houses and as many Barns at ⟨Shr⟩onenburg, the Property of Whigs, they staid no longer than just to do the sd Business.
half after ten—Recd yours of 6 oClock by Express shall put the Troops in Motion immediately—And give Genl Howe Notice as You direct—inclose a Letter from Genl Howe. In meantime Am most respectfully your Excellency Obedt servt

J. Huntington

